  Case: 4:21-mc-00081-MTS Doc. #: 2 Filed: 02/03/21 Page: 1 of 1 PageID #: 424


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 Julie Swanson et al.,                               )
                                                     )
                                                     )
                 Plaintiff(s),                       )
                                                     )
         vs.                                         )              Case No. 4:21-cv-00138 UNA
                                                     )
                                                     )
 Murray Brothers, LLC, et al,                        )
                                                     )
                 Defendant(s).                       )

                                                ORDER

        The above styled and numbered case was filed on February 3, 2021, and opened as a new

civil proceeding with a civil case number.

        After a review of the case, it was determined that the case should have been opened as a

miscellaneous proceeding and assigned a miscellaneous case number.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is opened as a miscellaneous

proceeding and randomly assigned to the Honorable Matthew T. Schelp, United States District

Judge, under cause number 4:21-mc-00081 MTS.

        IT IS FURTHER ORDERED that cause number 4:21-cv-00138 UNA be

administratively closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: February 3, 2021                                      By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 4:21-mc-00081 MTS.
